DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.

Drawings
The drawings submitted on 11/07/2019 have been reviewed and are considered acceptable.

Specification
The specification filed on 11/07/2019 has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for abstract idea (i.e. determining the yield of projects). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims1-20 are directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 11, and 16 recite a series of steps for performing the abstract idea described above:
Regarding Claim 1, … stores instructions executable by the processor for implementing functionality of an automated parameterized modeling and scoring intelligence platform; and 
… stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, the information including one or more sets of historical project data…
define parameters representing design metrics associated with a current project based on first input received…;
 select one or more historical projects for modeling the first input parameters, wherein a set of historical project data of the sets of historical project data corresponds to each of the one or more historical projects; 
determine a score estimation for the current project based on the defined parameters and according to the set of historical project data;
 perform a regression analysis against the score estimation based on external application data to determine value estimate data for the current project, wherein the external application data is associated with an external application implemented in an external environment separate from the service environment;
 generate a pro forma for the current project based on the value estimate data;
 identify one or more first expected yield candidates for the current project based on feedback responsive to the pro forma received from the client device; 
change one or more of the defined parameters, the set of historical project data, or the external application data in response to a request received from the client device; 
identify one or more second expected yield candidates for the current project based on the changed one or more of the defined parameters, the set of historical project data, or the external application data; 
receive a selection of one of the one or more second expected yield candidates as an expected yield; and
 … corresponding to the expected yield to the client…. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including 
Regarding Claim 11, A… for automated parameterized modeling and scoring intelligence… that implements an automated parameterized modeling and scoring intelligence platform and…that stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, the automated parameterized modeling and scoring intelligence platform including a parameterized score estimation software tool and a parameterized score optimization…, 
… processes design metrics associated with a current project according to historical project data selected based on a similarity with at least some of the design metrics to determine a score estimation for the current project, and 
wherein the parameterized score optimization software tool processes the score estimation for the current project based on external application data retrieved from an external application to determine an expected yield for the current project and to output a design associated with the expected yield for the current project. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Regarding Claim 16, A system for automated parameterized modeling and scoring intelligence, the system comprising:…, executes instructions… design metrics associated with a current project and a selection of one or more historical projects;
 determine a score estimation for the current project based on the design metrics and according to historical project data associated with the one or more historical projects; 
receive… associated with one or more real property sites; 
determine value estimate data for the current project by performing a regression analysis against the score estimation based on the external application data; 
identify a set of expected yield candidates based on the value estimate data, wherein each expected yield candidate of the set of expected yield candidates is associated with a design for the current project; 
receive… a selection of one of the expected yield candidates of the set of expected yield candidates; and
… the design associated with the selected expected yield candidate. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-10, 12-15, and 17-20 recite the same or similar abstract idea(s) as independent claims 1, 11, and 16 with merely a further narrowing of the abstract idea(s) described above.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. compare the defined parameters against the one or more sets of historical project data stored within the database to determine that a similarity measurement between the current project and the one or more historical projects meets a threshold (claim 2); model the defined parameters using the set of historical project data; process the modeled parameters against a set of constraints associated with the current project; determine the score estimation based on the processed parameters (claim 3); change one or both of the defined parameters or the set of historical project data; determining, as a replacement of the score estimation, a new score estimation based on the changed one or both of the defined parameters or the set of historical project data (claim 4); determine changes to make to the one or both of the defined parameters or the set of historical project data (claim 5); store the retrieved external application data (claim 6); make one or more changes to an initial set of expected yield candidates according to the feedback to result in the one or more first expected yield candidates; use a recommendation engine to rank the one or more first expected yield candidates(claim 7); based on the changed one or more of the defined parameters, the set of historical project data, or the external application data, determine a new score estimation for the current project and perform a regression analysis against the new score estimation to determine new value estimate data for the current project; generate a new pro forma for the current project based on the new value estimate data(claim 8); wherein the design metrics include primary design metrics and secondary design metrics hierarchically arranged, wherein changes to one of the primary design metrics cause changes to a corresponding one or more of the secondary design metrics (claim 10); wherein, after determining the score estimation, the parameterized score estimation software tool allows a user to iterate against the score estimation by changing one or both of the design metrics or the historical project data, wherein a new score estimation determined based on the changed one or both of the design metrics or the historical project data is different from the score estimation determined before the one or both of the design metrics or the historical project data are changed.; (claim 12); wherein, after determining the expected yield, the parameterized score… allows a user to iterate against the expected yield by changing one or more of the design metrics, the historical project data, or the external application data, wherein a new expected yield determined based on the changed one or more of the design metrics, the historical project data, or the external application data is different from the expected yield determined before the one or more of the design metrics, the historical project data, or the external application data are changed (claim 13); change the one or both of the design metrics or the selection of the one or more historical projects based on the request; determine, as a replacement for the score estimation, a new score estimation based on the changed one or both of the design metrics or the selection of the one or more historical projects, wherein the new score estimation is different from the score estimation. (claim 17); generate a pro forma for the current project based on the value estimate data; receive… feedback in response to the pro forma; and identify the set of expected yield candidates based on the feedback (claim 18); , receive… a request to change one or more of the design metrics or the selection of the one or more historical projects, or the external application data; change the one or more of the design metrics or the selection of the one or more historical projects, or the external application data based on the request; identify a new set of expected yield candidates based on the changed one or more of the design metrics or the selection of the one or more historical projects, or the external application data, wherein a selection of an expected yield candidate of the new set of expected yield candidates… (claim 19).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1-20 recite system of at least “system comprising… server device, memory… processor,” “client device,” “output… to a client device,” “network interface,” “software tools,” and “receive… from a client device” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0020]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claim(s) 5, 15, and 20 recites the additional element of “machine learning model.” The Examiner notes the use of machine learning is stated broadly at a high level of generality and as such is merely attempting to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or merely amounts to insignificant extra-solution activity, e.g. pre-solution access of data over a network (MPEP 2106.05(g)), and therefore fails to integrate the abstract idea into a practical application. 
Claim(s) 6 and 14 recites the additional element of “web crawler.”  The Examiner notes the use of web crawling is stated broadly at a high level of generality and as such is merely attempts to apply the abstract idea on a general purpose computer using generic computer components. (MPEP 2106.05(f)), and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) e.g. sensor obtaining input data,  and therefore fails to integrate the abstract idea into a practical application. 

Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  “system comprising… server device, memory… processor,” “client device,” “output… to a client device,” “network interface,” and “software tools” (Claim 1-20); “machine learning model.” (Claim 5, 15, and 20); a “web crawler,” and “receive… from a client device” (MPEP 2106.05(g)) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 3, 4, 6-10, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Yuk Ting et al. (US 20100131314 A1) in view of Pinto et al. (US 20050234761 A1) and Mikurak (US 20060178918 A1).
Regarding Claim 1, Lo Yuk Ting teaches: A system for automated parameterized modeling and scoring intelligence, the system comprising: a server device included in a service environment, the server device including a processor, a memory, and a network interface, wherein the network interface enables communications between the server device and a client device, wherein the memory stores instructions executable by the processor for implementing functionality of an automated parameterized modeling and scoring intelligence platform; and (See Lo Yuk, [0033]; In some illustrative embodiments, program code 132 may be downloaded over a network to persistent storage 108 from another device or data processing system for use within data processing system 100. For instance, program code stored in a computer readable storage medium in a server data processing system may be downloaded over a network from the server to data processing system 100. The data processing system providing program code 132 may be a server computer, a client computer, or some other device capable of storing and transmitting program code 132 and further see Lo Yuk, [0030]; Instructions for the operating system and applications or programs are located on persistent storage 108. These instructions may be loaded into memory 106 for execution by processor unit 104. The processes of the different embodiments may be performed by processor unit 104 using computer implemented instructions, which may be located in a memory, such as memory 106. These instructions are referred to as program code, computer usable program code, or computer readable program code that may be read and executed by a processor in processor unit 104).
the information including one or more sets of historical project data, wherein the processor executes the instructions stored in the memory to: (See Lo Yuk Ting, [0026]; Training data set 128 represents a specific number of projects selected from a total number of projects as training data. The specific number of projects selected as training data is at least one-half of the total number of projects. Training data is historical data collected on same or similar previously completed projects and further see Lo Yuk Ting, [0015]; These computer program instructions may be provided to a processor of a general purpose computer, special purpose 
define parameters representing design metrics associated with a current project based on first input received from the client device; (See Lo Yuk, [0005]; In response to receiving an input to predict a size of effort required to complete a project, a set of metrics associated with the project is identified. All possible subsets of metrics are constructed from the identified set of metrics associated with the project).
 select one or more historical projects for modeling the first input parameters, wherein a set of historical project data of the sets of historical project data corresponds to each of the one or more historical projects; (See Lo Yuk Ting, [0026]; Training data set 128 represents a specific number of projects selected from a total number of projects as training data. The specific number of projects selected as training data is at least one-half of the total number of projects. Training data is historical data collected on same or similar previously completed projects).
determine a score estimation for the current project based on the defined parameters and according to the set of historical project data; (See Lo Yuk Ting, [0004-05]; Consequently, businesses go over budget and beyond promised due dates because of poor project predictions, thus causing decreased revenues. Therefore, accurate project size estimation and effort prediction are key factors for effective project planning and resource allocation. With accurate project size estimation, effort required for project development may easily be predicted and resources may be efficiently allocated…. [0005] One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated 
generate a pro forma 1for the current project based on the value estimate data; (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge and further see Lo Yuk Ting, [0038]; The subset of effective metrics is associated with the project size prediction model with the highest calculated accuracy score. Subsequently, the project size prediction application outputs the project size prediction model with the highest calculated accuracy score for use by a project developer). The Examiner notes that Lo Yuk Ting teaches finding the minimum requirements of the project as part of the model and further outputting the project model. The Examiner further relies on the definition of pro forma as defined by Wikipedia to include the minimum requirements.
identify one or more second expected yield candidates for the current project based on the changed one or more of the defined parameters, the set of historical project data, or the external application data; (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
receive a selection of one of the one or more second expected yield candidates as an expected yield; and  (See Lo Yuk Ting, [0049];. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
 output a project design corresponding to the expected yield to the client device. (See Lo Yuk Ting, [0005]; Then, the project size prediction model with the highest calculated accuracy score is outputted for use by a project developer).
 identify one or more first expected yield candidates for the current project [based on feedback responsive to the pro forma received from the client device]; (See Lo Yuk Ting, [0005]; The subset of effective metrics is associated with the project size prediction model with the highest calculated accuracy score. Then, the project size prediction model with the highest calculated accuracy score is outputted for use by a project developer and further see Lo Yuk Ting, [0049];. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
 (See Pinto, [0168]; Alternately, the analyst can reprocess the variables by clicking on the revisit (dimension) reduction button to reduce the dimensionality of the model dataset using the newly created predictor variable in the pool of candidate variables. Either the same or a different reduction method can be used or further reduction can be omitted to progress to the model selection process of determining the best predictor variables and the model regression equation that provides the response prediction).
While Lo Yuk Ting teaches identifying yield candidates and pro forma, Lo Yuk Ting does not further teaches responsive to client feedback. However, Lo Yuk Ting in view of Pinto does teach this aspect. (See Pinto, [0006-07]; In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, imposing a structured sequence of model generation activities to be followed, each of the activities including choices to be made by the user, and enabling the user to re-enter an earlier one of the activities and to adjust a choice made in that activity, while continuing to impose the structured sequence on the activities to be followed. [0007] Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively). The Examiner notes that Pinto teaches the ability to review the model and make adjustments.
change one or more of the defined parameters, the set of historical project data, or the external application data in response to a request received from the client device; (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the changing or parameters as taught by Pinto, in order to allow the user to review the model prior to completion and make necessary adjustments. (See Pinto, [0006]; in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, imposing a structured sequence of model generation activities to be followed, each of the activities including choices to be made by the user, and enabling the user to re-enter an earlier one of the activities and to adjust a choice made in that activity, while continuing to impose the structured sequence on the activities to be followed).
While Lo Yuk Ting teaches the prior limitations of claim 1, Lo Yuk Ting does not further teach users in a database. However, Lo Yuk Ting in view of the analogous art of  Mikurak (i.e. planning software) does teach: a database that stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, (See Mikurak, [0718]; In a lookup step 5108, the telephonic communication over the hybrid network is limited bases on a user profile. Preferably the user profile is included in a rules database. By locating the user profile within the rules database, the rules database can provide seamless cross-location registration without the need for duplicate databases located on different networks.
(See Mikurak, [1156]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the external data of Mikurak in order to customize the system and make it more useful to all users (See Mikurak, [1156]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules).
Regarding Claim 3, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to determine the score estimation for the current project based on the defined parameters and according to the set of historical project data include instructions to: model the defined parameters using the set of historical project data; (See Lo Yuk Ting, [0024]; Project size prediction models 122 are a plurality of prediction models that data mining application 118 builds based on a set of identified metrics associated with a particular project. A project size prediction model is a generated model that is used to predict the size of effort required to complete a project based on the identified metrics associated with the project. In addition, project size prediction models 122 may represent a plurality of prediction models for a plurality of projects and further see Lo Yuk Ting, [0026]; Training data set 128 represents a specific 
 process the modeled parameters against a set of constraints associated with the current project; and ; (See Lo Yuk Ting, [0024]; Project size prediction models 122 are a plurality of prediction models that data mining application 118 builds based on a set of identified metrics associated with a particular project. A project size prediction model is a generated model that is used to predict the size of effort required to complete a project based on the identified metrics associated with the project. In addition, project size prediction models 122 may represent a plurality of prediction models for a plurality of projects
determine the score estimation based on the processed parameters. (See Lo Yuk Ting, [0004-05]; Consequently, businesses go over budget and beyond promised due dates because of poor project predictions, thus causing decreased revenues. Therefore, accurate project size estimation and effort prediction are key factors for effective project planning and resource allocation. With accurate project size estimation, effort required for project development may easily be predicted and resources may be efficiently allocated…. [0005] One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated with the project. An accuracy score is calculated for each generated project size prediction model. A project size prediction model is selected with a highest calculated accuracy score to identify a subset of effective metrics for the project). The Examiner interprets 
Regarding Claim 4, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to determine the score estimation for the current project based on the defined parameters and according to the set of historical project data further include instructions to: change one or both of the defined parameters or the set of historical project data; and (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively).
determining, as a replacement of the score estimation, a new score estimation based on the changed one or both of the defined parameters or the set of historical project data. (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively). The Examiner notes that the process is ran iteratively and the score is updated at 
Regarding Claim 6, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions include instructions to: deploy web crawlers to one or more data sources over a network, wherein the web crawlers are configured to retrieve the external application data from the one or more data sources; and (See Mikurak, [2460]; An agent, sometimes called a "spider` because of the way it crawls the web, can be used to scan the Internet for the presence of the image or identifier and report unauthorized URL's. The watermark will stay with the image, even if it is downloaded).
store the retrieved external application data within the database. (See Mikurak, [1742]; As illustrated in component 5324 of FIG. 53, one embodiment of the present invention is provided for affording a combination of data-related services. Several features are included such as sorting, storing, and transferring data. As shown in FIG. 80, in operation 8000 data access from multiple simultaneous data sources over a network framework is provided. Application data is stored over the network framework in operation 8002 and further see Mikurak, [1931]; The web development component of the present invention may store current files along with past changes to docs to allow easy re-creation of previous versions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated web crawling features of Mikurak in order to provide users of the system with more information regarding projects (See Mikurak, [1281]; Site maps are generated based on a collection of stored web pages which, along with content workflow view, is provided to developers. Content managers are allowed to change content workflow and group content for particular sub projects).
Claim 7, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to identify the one or more first expected yield candidates for the current project based on the feedback responsive to the pro forma received from the client device include instructions to: make one or more changes to an initial set of expected yield candidates according to the feedback to result in the one or more first expected yield candidates; and (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
While Lo Yuk Ting teaches identifying yield candidates and pro forma, Lo Yuk Ting does not further teaches responsive to client feedback. However, Lo Yuk Ting in view of Pinto does teach this aspect. (See Pinto, [0006-07]; In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, imposing a structured sequence of model generation activities to be followed, each of the activities including choices to be made by the user, and enabling the user to re-enter an earlier one of the activities and to adjust a choice made in that activity, while continuing to impose the structured sequence on the activities to be followed. [0007] Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively). The Examiner notes that Pinto teaches the ability to review the model and make adjustments.
use a recommendation engine to rank the one or more first expected yield candidates. (See Pinto, [0008]; In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a commercial system being modeled, enabling the user to interact with a single integrated model generation platform to perform input processing of the data, generating of the model, and generating an output that identifies a selection, including ranking by propensity, of prospect or current customer data based on scoring of the data using the model.
Regarding Claim 8, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to identify the one or more second expected yield candidates for the current project based on the changed one or more of the defined parameters, the set of historical project data, or the external application data include instructions to: based on the changed one or more of the defined parameters, the set of historical project data, or the external application data, determine a new score estimation for the current project and perform a regression analysis against the new score estimation to determine new value estimate data for the current project; and (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively).
generate a new pro forma for the current project based on the new value estimate data. (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge and further see Lo Yuk Ting, [0038]; The subset of effective metrics is associated with the project size prediction model with the highest 
Regarding Claim 9, Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions include instructions to: transmit, using the network interface, rendering instructions to the client device for rendering one or more graphical user interfaces of the automated parameterized modeling and scoring intelligence platform at the client device. (See Pinto, [0056]; To make model development efficient, model projects are developed along a managed sequence of steps interactively with the analyst using a reentrant graphical user interface. The user can invoke the modeling process repeatedly, for example, to review outcome response functions for individual predictor variables, or recursive partition trees for individual variables or for the set of predictor variables and further see Pinto, [0235]; The distribution of the functions and components need not be as shown, but can instead be distributed over any number of computers or networks. Additionally, although we use the terms client and server, any given program may be capable of acting as either a client or server).
Regarding Claim 12. Lo Yuk Ting/Mikurak in view of Pinto teaches: wherein, after determining the score estimation, the parameterized score estimation software tool allows a user to iterate against the score estimation by changing one or both of the design metrics or the historical project data, (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of 
 wherein a new score estimation determined based on the changed one or both of the design metrics or the historical project data is different from the score estimation determined before the one or both of the design metrics or the historical project data are changed. (See Lo Yuk Ting, [0005]; [0005] One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated with the project. An accuracy score is calculated for each generated project size prediction model. A project size prediction model is selected with a highest calculated accuracy score to identify a subset of effective metrics for the project). The Examiner interprets the “score estimation” in light of the specification to include scoring between the input parameters and the historic data (See Specification, [0081]; For example, the data samples may include an initial parameter value (e.g., of the design metrics 410 or of the historical project data 412), an initial score estimation (e.g., the score estimation 416 before changes are made to the design metrics 410 or to the historical project data 412), a changed parameter value (e.g., the same parameter of the design metrics 410 or of the historical project data 412), and a new score estimation (e.g., the score estimation 416 resulting from the changes made to the design metrics 410 or to the historical project data 412). The Examiner notes that the system of Lo Yuk Ting teaches model multiple models each having its own score. The combination of Pinto allows for the changing of the metrics iteratively.
Regarding Claim 13. Lo Yuk Ting/Mikurak/Pinto teaches: after determining the expected yield, the parameterized score optimization software tool allows a user to iterate against the expected yield by changing one or more of the design metrics, the historical project data, or the external application data, wherein a new expected yield determined based on the changed one or more of the design metrics, the historical project data, or the external application data is different from the expected yield determined before the one or more of the design metrics, the historical project data, or the external application data are changed. (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively).
Regarding Claim 16. A system for automated parameterized modeling and scoring intelligence, the system comprising: a server device including a processor and a memory, wherein the processor executes instructions stored in the memory to: receive, from a client device, design metrics associated with a current project and a selection of one or more historical projects; (See Lo Yuk, [0033]; In some illustrative embodiments, program code 132 may be downloaded over a network to persistent storage 108 from another device or data processing system for use within data processing system 100. For instance, program code stored in a computer readable storage medium in a server data processing system may be downloaded over a network from the server to data processing system 100. The data processing system providing program code 132 may be a server computer, a client computer, or some other device capable of storing and transmitting program code 132 and further see Lo Yuk, [0030]; Instructions for the operating system and applications or programs are located on persistent storage 108. These instructions may be loaded into memory 106 for execution by processor unit 104. The processes of the different embodiments may be performed by processor unit 104 using computer implemented instructions, which may be located in a memory, such as memory 106. see Lo Yuk, [0005]; In response to receiving an input to predict a size of effort required to complete a project, a set of metrics associated with the project is identified. All possible subsets of metrics are constructed from the identified set of metrics associated with the project).
 determine a score estimation for the current project based on the design metrics and according to historical project data associated with the one or more historical projects; (See Lo Yuk Ting, [0004-05]; Consequently, businesses go over budget and beyond promised due dates because of poor project predictions, thus causing decreased revenues. Therefore, accurate project size estimation and effort prediction are key factors for effective project planning and resource allocation. With accurate project size estimation, effort required for project development may easily be predicted and resources may be efficiently allocated…. [0005] One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated with the project. An accuracy score is calculated for each generated project size prediction model. A project size prediction model is selected with a highest calculated accuracy score to identify a subset of effective metrics for the project). The Examiner interprets the “score estimation” in light of the specification to include scoring between the input parameters and the historic data (See Specification, [0081]; For example, the data samples may include an initial parameter value (e.g., of the design metrics 410 or of the historical project data 412), an initial score estimation (e.g., the score estimation 416 before changes are made to the design metrics 410 or to the historical project data 412), a changed parameter value (e.g., the same parameter of the design metrics 410 or of the historical project data 412), and a new score estimation (e.g., the score estimation 416 resulting from the changes see Lo Yuk Ting, [0026]; Training data set 128 represents a specific number of projects selected from a total number of projects as training data. The specific number of projects selected as training data is at least one-half of the total number of projects. Training data is historical data collected on same or similar previously completed projects. The historical data is information regarding, for example, the effort required to complete a particular project, the resources required for the project, when each resource was needed, and the amount of time necessary to finish the project.).
receive, from an external application, external application data associated with one or more real property sites; (See Mikurak, [1115]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules and further see  Mikurak, [1226]; These models and agreements may control content in relationship to, for example, WAF installations and/or users in general; certain specific users, installations, classes and/or other groupings of installations and/or users; as well as to electronic content generally on a given installation, to specific properties, property portions, classes and/or other groupings of content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the external data of Mikurak in order to customize the system and make it more useful to all users (See Mikurak, [1156]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules).
determine value estimate data for the current project by performing a regression analysis against the score estimation based on the [external application data]; (See Pinto, [0168]; Alternately, the analyst can reprocess the variables by clicking on the revisit (dimension) reduction button to reduce the dimensionality of the model dataset using the newly created predictor variable in the pool of candidate variables. Either the same or a different reduction method can be used or further reduction can be omitted to progress to the model selection process of determining the best predictor variables and the model regression equation that provides the response prediction). The Examiner notes that Mikurak is relied upon to teach the use of external application data.
identify a set of expected yield candidates based on the value estimate data, wherein each expected yield candidate of the set of expected yield candidates is associated with a design for the current project; (See Lo Yuk Ting, [0005]; The subset of effective metrics is associated with the project size prediction model with the highest calculated accuracy score. Then, the project size prediction model with the highest calculated accuracy score is outputted for use by a project developer).
receive, from the client device, a selection of one of the expected yield candidates of the set of expected yield candidates; and (See Lo Yuk Ting, [0049];. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
transmit, to the client device, the design associated with the selected expected yield candidate. (See Lo Yuk Ting, [0005]; Then, the project size prediction model with the highest calculated accuracy score is outputted for use by a project developer and further see Lo Yuk Ting, [0013]; In the latter scenario, the remote computer may be connected to the user's 
Regarding Claim 17. Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to determine the score estimation for the current project based on the design metrics and according to the historical project data associated with the one or more historical projects include instructions to: transmit, to the client device, the score estimation; (See Lo Yuk Ting, [0005]; Then, the project size prediction model with the highest calculated accuracy score is outputted for use by a project developer and further see Lo Yuk Ting, [0013]; In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)).
While Lo Yuk Ting teaches identifying yield candidates and pro forma, Lo Yuk Ting does not further teaches responsive to client feedback. However, Lo Yuk Ting in view of Pinto does teach this aspect: responsive to the transmission of the score estimation to the client device, receive, from the client device, a request to change one or both of the design metrics or the selection of the one or more historical projects; (See Pinto, [0006-07]; In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, imposing a structured sequence of model generation activities to be followed, each of the activities including choices to be made by the user, and enabling the user to re-enter an earlier one of the activities and to adjust a choice made in that activity, while continuing to impose the structured 
change the one or both of the design metrics or the selection of the one or more historical projects based on the request; and (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively).
determine, as a replacement for the score estimation, a new score estimation based on the changed one or both of the design metrics or the selection of the one or more historical projects, wherein the new score estimation is different from the score estimation. (See Pinto, [0007]; Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is performed iteratively). The Examiner notes that the process is ran iteratively and the score is updated at each iteration.
Regarding Claim 18. Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions to identify the set of expected yield candidates based on the value estimate data include instructions to: generate a pro forma for the current project based on the value estimate data; (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge. Alternatively, a project developer 
receive, from the client device, feedback in response to the pro forma; and identify the set of expected yield candidates based on the feedback. (See Lo Yuk Ting, [0049]; Consequently, the project size prediction application may select a minimum subset of essential metrics from the original set of all identified metrics associated with the project based on experience knowledge. Alternatively, a project developer may select the minimum subset of essential metrics in addition to, or instead of, the project size prediction application making the selection).
Regarding Claim 19. The system of claim 16, wherein the instructions include instructions to: responsive to the transmission of the expected yield to the client device, receive, from the client device, a request to change one or more of the design metrics or the selection of the one or more historical projects, or the external application data; change the one or more of the design metrics or the selection of the one or more historical projects, or the external application data based on the request; and  (See Pinto, [0006-07]; In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, imposing a structured sequence of model generation activities to be followed, each of the activities including choices to be made by the user, and enabling the user to re-enter an earlier one of the activities and to adjust a choice made in that activity, while continuing to impose the structured sequence on the activities to be followed. [0007] Implementations may include one or more of the following features. At least one of the activities which the user re-enters includes adjustment of a model-generation parameter and review of results produced by the adjusted parameters. The re-entry is 
identify a new set of expected yield candidates based on the changed one or more of the design metrics or the selection of the one or more historical projects, or the external application data, wherein a selection of an expected yield candidate of the new set of expected yield candidates is received from the client device. (See Lo Yuk Ting, [0005]; One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated with the project. An accuracy score is calculated for each generated project size prediction model. A project size prediction model is selected with a highest calculated accuracy score to identify a subset of effective metrics for the project). The Examiner interprets the “score estimation” in light of the specification to include scoring between the input parameters and the historic data (See Specification, [0081]; For example, the data samples may include an initial parameter value (e.g., of the design metrics 410 or of the historical project data 412), an initial score estimation (e.g., the score estimation 416 before changes are made to the design metrics 410 or to the historical project data 412), a changed parameter value (e.g., the same parameter of the design metrics 410 or of the historical project data 412), and a new score estimation (e.g., the score estimation 416 resulting from the changes made to the design metrics 410 or to the historical project data 412). The Examiner notes that the system of Lo Yuk Ting teaches model multiple models each having its own score. The combination of Pinto allows for the changing of the metrics iteratively.
Regarding Claim 20. Lo Yuk Ting/Pinto/Mikurak further teaches wherein the instructions include instructions to: deploy web crawlers to one or more data sources over a network, wherein the web crawlers are configured to retrieve one or both of the external application data or data indicative of constraints associated with the current project from the one or more data sources. (See Mikurak, [2460]; An agent, sometimes called a "spider` because of the way it crawls the web, can be used to scan the Internet for the presence of the image or identifier and report unauthorized URL's. The watermark will stay with the image, even if it is downloaded).
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Yuk Ting et al. (US 20100131314 A1) in view of Pinto et al. (US 20050234761 A1), Mikurak (US 20060178918 A1) and Guvek et al. (US 20150294246 A1).
Regarding Claim 2, Lo Yuk Ting/Pinto/Mikurak further teaches, wherein the instructions to select the one or more historical projects for modeling the first input parameters include instructions to: compare the defined parameters against the one or more sets of historical project data stored within the database to determine that a similarity measurement between the current project and the one or more historical projects [meets a threshold]. (See Lo Yuk Ting, [0026]; Training data set 128 represents a specific number of projects selected from a total number of projects as training data. The specific number of projects selected as training data is at least one-half of the total number of projects. Training data is historical data collected on same or similar previously completed projects).
While Lo Yuk Ting teaches a parameters and historic projects being selected based upon their similarity. Lo Yuk Ting does not teach the use of a threshold. However, Lo Yuk Ting/Pinto/Mikurak in view of the analogous art of Guvek (i.e. project modeling) does teach this limitation: (See Guvek, [0061]; Some embodiments of the present invention provide a predictive model that is fully parameterized to enable identification of various optimal thresholds that maximize the model's performance, including: (i) question-importance threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the thresholds as taught by Guvek in order to help maximize a model’s performance. (See Guvek, [0061]; Some embodiments of the present invention provide a predictive model that is fully parameterized to enable identification of various optimal thresholds that maximize the model's performance).
Regarding Claim 5, While Lo Yuk Ting/Pinto/Mikurak further teaches instructions to change a parameter, they do not further teach the use of a machine learning model to determine those changes. However, Lo Yuk Ting/Pinto/Mikurak in view of Guvek does teach: wherein the instructions to change the one or both of the defined parameters or the set of historical project data in response to the first request received from the client device include instructions to: use a machine learning model of the automated parameterized modeling and scoring intelligence platform to determine changes to make to the one or both of the defined parameters or the set of historical project data. (See Guven, [0081]; Some embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) predict service contract risks based on ordinal risk assessment data; (ii) enables optimal risk prediction for service contracts within an enterprise-level risk management ecosystem; (iii) provides guidance to data scientists and researchers both in the service delivery domain as well as other .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Yuk Ting et al. (US 20100131314 A1) in view of Pinto et al. (US 20050234761 A1) and Mikurak (US 20060178918 A1), and Morkos et al. (US 20190205484 A1). 
        Regarding Claim 10, system of claim 1, wherein the design metrics include primary design metrics and secondary design metrics hierarchically arranged, wherein changes to one of the primary design metrics cause changes to a corresponding one or more of the secondary design metrics. (See Morkos, [0089]; A sequence parameter can be modified, such as a hierarchical order in support relationships, a sequence of operations in a recipe, and/or a sequence of recipes in the construction project. In some instances, logical relationships can be modified, which can in turn affect sequence. In some instances, support relationships between construction elements can be modified, which can in turn affect sequence. A construction method parameter can be modified, such as a recipe definition, an operation definition within a recipe, logical relationships between operations in a recipe, logical relationships between operations in different recipes, logical relationships between different recipes, and/or other construction method parameter. As an example, a construction recipe can modified such that a paint operation is added, or a drying time of concrete is reduced from 72 hours to 24 hours. A duration parameter, such as in a recipe, can be modified. A production rate parameter, such as in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated hierarchical structuring of parameters as taught by Morkos in order to incorporate additional factors more easily and allow for easy adjustments. (See Morkos, [0089]; A construction method parameter can be modified, such as a recipe definition, an operation definition within a recipe, logical relationships between operations in an recipe, logical relationships between operations in different recipes, logical relationships between different recipes, and/or other construction method parameter. As an example, a construction recipe can modified such that a paint operation is added, or a drying time of concrete is reduced from 72 hours to 24 hours. A duration parameter, such as in a recipe, can be modified. A production rate parameter, such as in the resource pool and/or a recipe can be modified. An equipment parameter, such as crane type (e.g., no movement, movement) or a duration to move the crane between different locations can be modified).
Claim(s) 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Yuk Ting et al. (US 20100131314 A1) in view of Mikurak (US 20060178918 A1).
Regarding Claim 11. A system for automated parameterized modeling and scoring intelligence, the system comprising: a server device that implements an automated parameterized modeling and scoring intelligence platform and a database that stores information associated with one or more users of the automated parameterized modeling and scoring intelligence platform, the automated parameterized modeling and scoring intelligence platform including a parameterized score estimation software tool and a parameterized score optimization software tool, (See Lo Yuk, [0033]; In some illustrative embodiments, program code 132 may be downloaded over a network to persistent storage 108 from another device or data processing system for use within data processing system 100. For instance, program code stored in a computer readable storage medium in a server data processing system may be downloaded over a network from the server to data processing system 100. The data processing system providing program code 132 may be a server computer, a client computer, or some other device capable of storing and transmitting program code 132 and further see Lo Yuk, [0030]; Instructions for the operating system and applications or programs are located on persistent storage 108. These instructions may be loaded into memory 106 for execution by processor unit 104. The processes of the different embodiments may be performed by processor unit 104 using computer implemented instructions, which may be located in a memory, such as memory 106. These instructions are referred to as program code, computer usable program code, or computer readable program code that may be read and executed by a processor in processor unit 104).
wherein the parameterized score estimation software tool processes design metrics associated with a current project according to historical project data selected based on a similarity with at least some of the design metrics to determine a score estimation for the current project, and (See Lo Yuk Ting, [0026]; Training data set 128 represents a specific number of projects selected from a total number of projects as training data. The specific number of projects selected as training data is at least one-half of the total number of projects. Training data is historical data collected on same or similar previously completed projects). The Examiner notes that the system of Lo Yuk Ting is performed using computer coding and software (i.e. software tools).
wherein the parameterized score optimization software tool processes the score estimation for the current project based on [external application data retrieved from an external application] to determine an expected yield for the current project and to output a design associated with the expected yield for the current project. (See Lo Yuk Ting, [0004-05]; Consequently, businesses go over budget and beyond promised due dates because of poor project predictions, thus causing decreased revenues. Therefore, accurate project size estimation and effort prediction are key factors for effective project planning and resource allocation. With accurate project size estimation, effort required for project development may easily be predicted and resources may be efficiently allocated…. [0005] One project size prediction model is generated for each constructed subset of metrics from the identified set of metrics associated with the project. An accuracy score is calculated for each generated project size prediction model. A project size prediction model is selected with a highest calculated accuracy score to identify a subset of effective metrics for the project). The Examiner interprets the “score estimation” in light of the specification to include scoring between the input parameters and the historic data (See Specification, [0081]; For example, the data samples may include an initial parameter value (e.g., of the design metrics 410 or of the historical project data 412), an initial 
While Lo Yuk Ting teaches the score estimation, the reference does not further teach the use of external application data. However, Lo Yuk Ting in view of Mikurak does teach the use of external application data: (See Mikurak, [1115]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules.).
Regarding Claim 14. The system of claim 11, wherein the automated parameterized modeling and scoring intelligence platform includes a web crawler deployment tool configured to deploy web crawlers to one or more data sources over a network, wherein the external application data is retrieved using the web crawlers. (See Mikurak, [2460]; An agent, sometimes called a "spider` because of the way it crawls the web, can be used to scan the Internet for the presence of the image or identifier and report unauthorized URL's. The watermark will stay with the image, even if it is downloaded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the external data of Mikurak in order to customize the system and make it more useful to all users (See Mikurak, [1156]; Note operation 6614 of FIG. 66. Content is obtained from multiple data sources, including static, database, and third party sites. Optionally, the content may be matched to particular users via configurable business rules).
Claim 15. The system of claim 11, wherein the automated parameterized modeling and scoring intelligence platform includes one or more machine learning models used by one or both of the parameterized score estimation software tool or the parameterized score optimization software tool. (See Lo Yuk Ting, [0022]; A neural network is a machine learning technique that can approximate non-linear functions. Effort required to complete a project is not always a linear function of the identified metrics for the project and, therefore, illustrative embodiments utilize an application capable of approximating non-linear functions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Pro_forma - is most often used to describe a practice or document that is provided as a courtesy or satisfies minimum requirements, conforms to a norm or doctrine, tends to be performed perfunctorily or is considered a formality.